Petition for Writ of Mandamus Denied and Memorandum Opinion filed
November 23, 2005








Petition for Writ of
Mandamus Denied and Memorandum Opinion filed November 23, 2005.
 
In
The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-01081-CV
____________
 
IN RE THE LINCOLN ELECTRIC
COMPANY, ET AL, Relators
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On October 21, 2005, relator
filed a petition for writ of mandamus in this court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52. 
Relator has not established that he is
entitled to mandamus relief. 
Accordingly, we deny relator=s petition for writ of mandamus. 
 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed November 23, 2005.
Panel consists of
Justices Fowler, Edelman, and Guzman.